DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/19/2021, in which, claims 1-9, are pending. Claims 1 and 9 are independent. Claims 2-8, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9, are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 16, see applicant’s remarks filed on 05/06/2021, appears to overcome the rejection, have been considered are persuasive.
However, upon further review and search, main Claims 1 and 9, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 9.
Specifically, claims 1 and 9 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, “an original reading apparatus comprising: a reading unit configured to optically read an image of an original; a pick-up roller configured to pick up originals placed on an original tray; a separating and conveying unit including a feed roller and a separating member, and configured to separately convey the originals picked up by the pick- up roller one by one, from a batch of originals, in a separating nip formed by the feed roller and the separating member; a conveyance roller configured to convey the original conveyed by the separating and conveying unit to the reading unit to cause the reading unit to read an image of the original; a conveyance motor configured to generate a driving force for rotating the pick-up roller and the feed roller; a clutch configured to switch between transmission of the driving force from the conveyance motor to the pick-up roller and the feed roller, and shut-off of the transmission; a separation sensor configured to detect the original conveyed between the feed roller and the conveyance roller in a conveyance direction; and a controller unit configured to control the clutch and the conveyance motor, the controller unit being configured to control the clutch to shut off the transmission of the driving force when a leading end of an original being conveyed reaches the conveyance roller, and perform the transmission of the driving force when a trailing end of the original is detected by the separation sensor in order to start conveyance of a subsequent original, and control the conveyance motor such that the pick-up roller and the feed roller that receive the driving force rotate at a given rotation speed, wherein the controller unit is configured to set the rotation speed to a first rotation speed when causing the reading unit to read an original having a first size at a first reading resolution, set the rotation speed to a second rotation speed higher than the first rotation speed when causing the reading unit to read an original having the first size at a second reading resolution lower than the first reading resolution, and set the rotation speed to a third rotation speed lower than the second rotation speed, regardless of designation of the reading resolution, when causing the reading unit to read an original having a second size smaller than the first size, and wherein an original having the second size has an original length shorter than a distance from the pick-up roller to the conveyance roller in the conveyance direction.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 9. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 9.
Main Claim 9, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 9 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 9. And Claims 2-8, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677